Citation Nr: 1129537	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-44 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the claim was subsequently transferred to the RO in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has been diagnosed throughout the appeal period with an anxiety disorder, not otherwise specified (NOS), and PTSD.  The Board notes that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran claims that he has PTSD related to his service in Vietnam.  However, the RO denied service connection for PTSD because there was no evidence of a confirmed diagnosis of PTSD and no verified stressor.   

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

The Veteran has not been advised of the new regulation.  To avoid prejudice to him, he must be advised of the new regulation, and provided an opportunity to respond, before the claim is readjudicated under that regulation. 

The Veteran has not demonstrated that he was involved in combat, and in fact he expressly testified that he did not engage in combat with the enemy in his May 2010 hearing.  However, the Veteran did testify at his hearing that he had a close childhood friend drown in about June or July of 1966 after being run off the road while in Vietnam.  The Veteran also reported seeing wounded soldiers, witnessing bombs going off just across the river from where he was stationed in Vietnam for his first three to four months which caused him to fear for his life.  Finally, the Veteran stated he feared for his life while performing his duties of driving a ration truck, particularly after his friend drowned.  

The Veteran stated that he began having nightmares shortly after returning from Vietnam.  Post service VA treatment records dated in 2008 show a clinical diagnosis of anxiety disorder, and VA treatment records dated in 2009 show a clinical diagnosis of PTSD.   

Given the foregoing, the Board finds that a VA examination is necessary in this case because, while the Veteran has been diagnosed with PTSD in 2009, the VA psychiatric professional did not discuss the DSM-IV criteria necessary for such a diagnosis.  Additionally, the Veteran has been diagnosed with an anxiety disorder, but no opinion has been rendered as to whether those disorders are related to military service.

Therefore, the Board finds that an opinion is necessary in this case which specifically addresses what the Veteran's exact psychiatric disorder is and whether it is related to military service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009); Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be advised of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f) (2010).  
2. The RO/AMC should afford the Veteran a VA psychiatric examination to determine whether any current psychiatric disorder including PTSD is related to active military service.  The examination must be performed by a VA psychologist or psychiatrist.  The claims files, including a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner should indicate such review in the examination report or in an addendum.  

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, to specifically include PTSD, is related to or had its onset in service, or is otherwise related to a disease or injury in active duty service.  

If PTSD is diagnosed, the examiner should indicate whether the stressor is consistent with the places, types and circumstances of the Veteran's service, and should particularly note whether such diagnosis is consistent with fear of hostile military or terrorist activity.

The examiner should provide a rationale for this opinion.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


